Citation Nr: 1422613	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  91-51 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (as in effect prior to October 1, 1997) for a chronic left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal was the subject of Board remands dated in July 2010, May 2012, and February 2013.  A review of the Veteran's Virtual VA and VBMS electronic claims reveals no additional pertinent records.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation for additional disability of the left knee he claims to be attributable to VA treatment and surgery in 1986 and 1987, including left knee surgery in October 1987.

In the February 2013 remand, the Board instructed that the October 1987 left knee operative report and any relevant records of VA treatment surrounding the surgery were to be obtained, and then the Veteran was to be afforded a VA examination to determine whether there was an inadvisable delay by VA in treatment, diagnosis, or surgical repair of the Veteran's left knee disorder during the 1986 to 1987 time frame, and if so, whether this resulted in any additional left knee disability.  The examiner was also asked to address whether, after viewing the October 1987 operative report, there was any additional disability to the left knee resulting from the VA surgery in 1987, without regard to whether there is evidence of fault on the part of VA.  

Following the Board's remand, the Veteran was afforded a VA examination in May 2013.  That examiner found no evidence to suggest that the Veteran had any evidence of a knee condition secondary to VA treatment or timing of VA treatment; rather, the examiner found that the Veteran's minimal left knee degenerative joint disease was much more likely due to repetitive use and genetic predisposition.

The Veteran's claims was also reviewed by an independent medical examiner in June 2013, who determined that would be mere conjecture to opine whether the one-year delay in diagnosing the Veteran's left knee condition resulted in any additional left knee disability.  

However, while records from the October 1987 left knee surgery were obtained, these were not associated with the claims folder until September 2013, and thus were not reviewed by the May 2013 and June 2013 examiners.  Moreover, neither examiner provided opinions completely responsive to the Board's questions.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For all the foregoing reasons, the Board finds that the May 2013/June 2013 examinations and opinions are inadequate.  Accordingly, the Board finds that the claim must be remanded for addendum opinion on the nature and etiology of the claimed left knee disorder.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to examiner who provided the June 2013 opinion, or if unavailable, another suitable qualified examiner.  The examiner should review the VA records of treatment and surgery from 1986 to 1987, including the October 1, 1986 records of treatment and the October 20, 1987 operative report and other treatment records surrounding the Veteran's left knee operation.  

After review of these records, the examiner should provide an opinion, or indicate if there is any change in his previous opinion, as to whether there was an inadvisable delay by VA in treatment, diagnosis, or surgical repair of the Veteran's left knee disorder during the 1986 to 1987 time frame, and if so, whether this resulted in any additional left knee disability.

The examiner should also indicate whether, after viewing the October 1987 operative report and related treatment records, there is any additional disability to the left knee resulting from the VA surgery in October 1987, without regard to whether such additional disability is due to the fault of VA.

More generally, the examiner should indicate whether there is evidence of any additional left knee disability resulting from a disease or injury, or aggravation of an existing disease or injury, suffered as a result of hospitalization, medical or surgical treatment, or examination of the Veteran during the period of VA treatment and surgery from 1986 to 1987.  This opinion should be provided without regard to whether there is evidence of fault on the part of VA.

The examiner should provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  
 
2.  Readjudicate the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (as in effect prior to October 1, 1997) for a chronic left knee disorder.  

The applicable regulation is set forth at 38 C.F.R. 3.358 (2012) (applicable to 38 U.S.C.A. § 1151 claims received by VA before October 1, 1997).

If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



